Citation Nr: 0832666	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than September 8, 
2004, for the assignment of a 10 percent rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that granted an increased rating of 10 
percent for the service-connected bilateral hearing loss, 
effective from September 8, 2004.  The veteran perfected a 
timely appeal that specifically challenged the effective date 
for the award of the 10 percent schedular rating.

This matter was before the Board in January 2007 and was then 
remanded in part for the RO to re-adjudicate, by separate 
decision, the discrete issue of whether the April 6, 1973, 
rating decision was the product of clear and unmistakable 
error in assigning a non-compensable rating for (bilateral) 
hearing loss following a grant of service connection.  The RO 
was further instructed that if the determination remained 
adverse to the veteran, the veteran and his representative 
were to be provided with written notice of the determination 
and of the veteran's appellate rights.

The RO issued a rating decision in March 2004, denying the 
veteran's claim of clear and unmistakable error in the April 
1973 rating decision, and sent the veteran and his 
representative a copy of the decision along with a letter 
explaining the veteran's appellate rights.  The veteran has 
not initiated an appeal of this decision.  Thus, the issue of 
whether the (unappealed) April 1973 rating decision is a 
product of clear and unmistakable error is not before the 
Board and will not be addressed as part of the current 
appeal.


FINDINGS OF FACT

1.  By an April 1973 rating decision, service connection was 
established for (bilateral) hearing loss, evaluated at zero 
percent, effective from January 1973.  No appeal was 
initiated, following the April 1973 notification letter, as 
to the initial rating or the effective date assigned.

2.  By a June 1975 confirm rating decision, entitlement to an 
increased (compensable) rating for (bilateral) hearing loss 
was denied.  No appeal was initiated following the July 1975 
notification letter, as to this adverse decision.

3.  On September 8, 2004, the RO received the veteran's new 
claim seeking entitlement to an increased (compensable) 
rating for bilateral hearing loss.

4.  By a December 2004 rating decision, the RO increased the 
schedular rating for the veteran's bilateral hearing loss to 
10 percent, effective from September 8, 2004, based on the 
evidence showing hearing impairment at Level X for the right 
ear and at Level I for the left ear.

5.  It was not factually ascertainable that an increase in 
hearing impairment was shown within the one-year period prior 
to September 8, 2004, based upon the applicable legal 
criteria and the record evidence.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 8, 
2004, for the assignment of a 10 percent schedular rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(1), 4.85, 
4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an effective date of an award of increased 
compensation "shall not be earlier than the date of receipt 
of the application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of the claim."  38 C.F.R. § 3.400(o)(2); see also 
38 U.S.C.A. § 5110(b)(2).  In other words, evidence contained 
in the claims file showing that an increase was ascertainable 
up to one year before the claim was received will be 
dispositive.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazen v. Gober, 10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2007).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. §§3.1(p), 3.155 (2007).  The regulation 
which governs informal claims, 38 C.F.R. § 3.155, provides as 
follows: "(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought."  Id..

The Board has reviewed the evidence of record and considered 
the veteran's contention with regard to the earlier effective 
date claim.  Specifically, the veteran contends that he is 
entitled to an effective date earlier than September 8, 2004, 
for the award the 10 percent schedular rating for his 
bilateral hearing loss.

In this regard, the record reflects that the veteran filed a 
formal claim seeking entitlement to service connection for 
bilateral hearing loss in January 1973.  That claim was 
granted in an April 1973 rating decision, and a zero percent 
rating was assigned, effective from January 1973.  In April 
1973, the RO sent the veteran notice of this decision and of 
his appellate rights.  Subsequently, the veteran filed a 
claim for increase in April 1975.  That claim was denied in a 
June 1975 confirmed rating decision.  In July 1975, the RO 
again sent the veteran notice the adverse decision and of his 
appellate rights.  No appeal, which challenged the zero 
percent rating and/or the effective date following the award 
of service connection, or the denial of the increased rating 
claim, was initiated.  38 U.S.C.A. § 7105(a), (b)(2), (c) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201 (2007).  As a 
result, the rating actions, which were engendered by the 
January 1973 claim for service connection, and the April 1975 
claim for increase, became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.160(d) (2007).  Hence, an effective date as of 
the date of the January 1973 claim, or of the April 1975 
claim, is not warranted.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

Having determined that the January 1973 and April 1975 claims 
were finally adjudicated in the April 1973 and June 1975 
rating actions, 38 C.F.R. § 3.160(d), the Board's 
consideration of this appeal now turns on whether an 
effective date between June 1975 and September 2004, is 
warranted for an award of the 10 percent schedular rating for 
bilateral hearing loss.

Contrary to the veteran's assertions, a review of the record 
reflects neither a formal or informal communication in 
writing or action, nor any other document that may be 
construed as a new claim for increase, prior to the receipt 
of the September 8, 2004, claim.  See Suttmann v. Brown, 5 
Vet. App. 127, 136 (1993) (defining a new claim for 
increase).  Although the record evidence includes VA medical 
treatment records, dating from January 1999 to September 
2004, these records contain no examination of or treatment 
for hearing loss, and thus are insufficient to constitute an 
informal claim for increased compensation.  See 38 C.F.R. §§ 
3.155, 3.157(b) (2007).

Moreover, the evidence does not indicate that entitlement to 
a compensable rating for bilateral hearing loss arose under 
applicable VA regulations prior to September 2004, or that it 
was factually ascertainable that the veteran's bilateral 
hearing loss increased in severity one year prior to 
September 8, 2004.  (See VA Medical Treatment Records, dated 
from VA during January 1999 to September 2004, containing no 
examination or treatment for hearing loss).  Instead, the 
record discloses that in a December 2004 rating decision, the 
RO awarded the veteran a 10 percent schedular rating for 
bilateral hearing loss pursuant to 38 C.F.R. §§ 4.85 and 
4.86, and assigned an effective date of September 8, 2004, 
the date of receipt of the new claim for increase.  This 10 
percent rating award was based on the record evidence showing 
the veteran's complaints of increased hearing loss as early 
as September 2004, which were ultimately confirmed by VA 
examination in October 2004 (showing hearing impairment at 
Level X for the right ear and at Level I for the left ear).

According to applicable regulation, the earliest effective 
date for an award of increased compensation on the basis of a 
claim for increase, is the date of receipt of the claim or 
the date entitlement arose, which ever is later.  The 
application of the rule compels the assignment of the date of 
receipt of the new claim for increase, since it is the same 
date on which the entitlement arose in the present case.  
Hence, an effective date earlier than September 8, 2004, for 
the assignment of a 10 percent rating for bilateral hearing 
loss is not warranted.

The Board notes the veteran's contentions.  However, where 
the law is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); see also 73 Red. Reg. 23353-23356 (2008) (amending 
38 C.F.R. § 3.159(b) to provide that VA has no duty to 
provide section 5103 notice when, as a matter of law, 
entitlement to benefit claimed cannot be established).




ORDER

Entitlement to an effective date earlier than September 8, 
2004, for the assignment of a 10 percent rating for bilateral 
hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


